DECISION
*31DATED this 12th day of November, 1987.
The application of the above-named defendant for a review of the sentence of 100 years for Conspiracy to Deliberate Homicide imposed on July 27, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Brant Light, Deputy County Attorney from the Cascade County for appearing before the Sentence Review Board.
We wish to thank Gregg Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.